Citation Nr: 0912504	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-31 761	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service-connection for amblyopia of the left eye.

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service-connection for chronic obstructive pulmonary 
disease (COPD).


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Esq.
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from February 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Procedural history

In October 1969, the Veteran filed a claim of entitlement to 
service connection for loss of vision in the left eye.  The 
Veteran's claim was denied in a letter from the RO dated 
February 1970.  The Veteran did not appeal that decision.

In April 2004, the Veteran filed a claim of entitlement to 
service connection for a lung disability.  The Veteran's 
claim was denied in an August 2004 rating decision.  The 
Veteran did not appeal that decision.

In December 2005, the Veteran filed a claim to reopen the 
previously-denied claims of entitlement to a lung disability 
(denominated as COPD) and a left eye disability, as well as 
an original claim of entitlement to service connection for 
PTSD.  In the August 2006 rating decision, the RO denied the 
Veteran's claim of service connection for PTSD and declined 
to reopen the previously denied COPD and left eye disability 
claims.  The Veteran disagreed with the decision as to all 
three issues.  He perfected his appeal by filing a timely 
substantive appeal [VA Form 9] in October 2007.  



Representation

At the commencement of this appeal, the Veteran was 
represented by the American Legion.  However, in a letter 
dated December 2006, the Veteran indicated that he was 
employing the law firm of Bosley, Schatz, Bolinger, and 
McKown to represent him.  A letter dated September 4, 2008 
and corresponding VA Form 
21-022a show that the Veteran is currently represented by 
Ralph J. Bratch, Esq., an attorney from the above-referenced 
law firm. 

Issues not on appeal

In a December 2008 statement, the Veteran, through his 
attorney, raised claims of entitlement to service connection 
for hypertension and peripheral neuropathy of the bilateral 
upper and lower extremities, both claimed as secondary to 
diabetes mellitus, type II.  Neither issue has been 
considered by the RO.  The Board refers these issues to the 
RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO]; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  


FINDING OF FACT

1.  On September 4, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of his appeal as to the COPD 
claim was requested.

2.  On January 8, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran's attorney that a withdrawal of the Veteran's 
appeal as to the PTSD and left eye disability claims was 
requested. 





CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
Veteran have been met as to all three issues on appeal.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. 
§ 20.202 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  See 38 C.F.R. 
§ 20.204 (2008).

Analysis

As was alluded to above, the Veteran withdrew his appeal as 
to his COPD claim in a signed statement that was received by 
the Board on September 4, 2008.  See 38 C.F.R. § 20.204 
(2008).  Additionally, in a signed statement that was 
received by the Board on January 8, 2009, the Veteran, 
through his attorney, withdrew his appeal as to the PTSD and 
left eye disability claims.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The Veteran has withdrawn his 
appeal as to all three issues currently before the Board and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the issues currently on appeal 
and the appeals as to all three issues are therefore 
dismissed.




ORDER

The Veteran's appeal as to the issue of entitlement to 
service connection for PTSD is dismissed.

The Veteran's appeal as to the issue of whether new and 
material evidence has been submitted sufficient to reopen a 
previously-denied claim of entitlement to service connection 
for amblyopia of the left eye is dismissed.

The Veteran's appeal as to the issue of whether new and 
material evidence has been submitted sufficient to reopen a 
previously-denied claim of entitlement to service connection 
for COPD is dismissed.




		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


